                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


 MATTHEW E. ORSO, in his capacity as court-
 appointed Receiver for Rex Venture Group, LLC
 d/b/a ZeekRewards.com,

                        Plaintiff,

        vs.

 TODD DISNER, in his individual capacity and in his
 capacity as trustee for Kestrel Spendthrift Trust;
 TRUDY GILMOND; TRUDY GILMOND, LLC;
 JERRY NAPIER; DARREN MILLER; RHONDA                                     No. 3:14-cv-91
 GATES; DAVID SORRELLS; INNOVATION
 MARKETING, LLC; AARON ANDREWS; SHARA
 ANDREWS; GLOBAL INTERNET FORMULA,
 INC.; T. LEMONT SILVER; KAREN SILVER;
 MICHAEL VAN LEEUWEN; DURANT
 BROCKETT; DAVID KETTNER; MARY
 KETTNER, P.A.W.S. CAPITAL MANAGEMENT
 LLC, LORI JEAN WEBER; and a Defendant Class
 of Net Winners in ZEEKREWARDS.COM;

                        Defendants.


      ORDER GRANTING RECEIVER’S MOTION FOR SUMMARY JUDGMENT
      AGAINST DISPUTING NET WINNERS WHO HAVE NOT RESPONDED TO
              RECEIVER’S MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on the Motion of Matthew E. Orso, the Court-appointed

Receiver of Rex Venture Group, LLC, for Summary Judgment Against Remaining Defendants

Disputing Receiver's Net Winnings Calculations, Dkt. No. 258 (the “Motion”). The background

of this matter has been set forth extensively in this Court’s prior orders, including the Order

Granting Receiver’s Motion for Class Certification (Dkt. No. 101); Order Granting Motion for

Summary Judgment Against Remaining Named Defendants and Partial Summary Judgment
              Against the Net Winner Class (Dkt. No. 142); and Order on Process for Determining the Amount

              of Final Judgments Against Net Winner Class Members (Dkt. No. 153); see also Bell v. Brockett,

              922 F.3d 502 (4th Cir. 2019) (affirming the previous three orders).

                       In the pending Motion, the Receiver seeks entry of summary judgment against one

              hundred nineteen Net Winners. A Roseboro notice was sent to all Net Winners on October 22,

              2019, directing them to respond to the Receiver’s motion by November 5 or request an extension

              of time. Ninety-seven of the Net Winners, identified in Exhibit A hereto, have not responded to

              the Receiver’s Motion. As to these ninety-seven winners, the Court concludes that, for the

              reasons set forth in the Receiver’s Motion and supporting memorandum, there is no genuine

              dispute as to any material fact and that the Receiver is entitled to judgment as a matter of law.

                       IT IS THEREFORE ORDERED that the Receiver’s Motion for Summary Judgment

              Against Remaining Defendants Disputing Receiver's Net Winnings Calculations is GRANTED

              with respect to the ninety-seven individuals identified in Exhibit A hereto. The Court will

              address the remaining 22 Net Winners who are the subject of the Receiver’s Motion by separate

              order.




Signed: December 3, 2019
                                       EXHIBIT A

     List of Disputing Net Winners who have Not Responded to Receiver’s Motion

Abundant Holdings    Wilner Francois        Michael Lancto      Travis Smith
Ouwatoyin Akinwale   Teresa Fu              Donna M. Legore     Reginald Stinson
Sam Alderman         Anthony Funso          Chris Love          Richard L. Tarbox
William Asamoah      Nkechi Funso           Eucharia McClain    David N. Tiet
Badu
Tina Beckles         Angelo Gardner         Sarah Miday         Thuymi To
Sue Bennett          Jerry Garrison, Jr.    Curtis D. Miller    Ying Tran
Addison Beverly      Donnamae Gibson        Eybar Molina        Dat Trinh
Jesse Black          Dana Glover            Namusisi Nakachwa   Donald Tygrett
Fred Brauer          Rebecca Guynn          Mahmoud S. Nassar   Elizabeth Vu
Paul Broekhuizen     Rex Guynn              Maria Nguyen        Minhhien Vu
Sam Carnley          Yuehan Han             Oanh H. Nguyen      Fu Wang
Joseph Carrizzo      Chuck Hanson           Vernon Nugent Jr.   Douglas Wescott
Laquita Carter       Terri Hill             Larry Oxenham       Frank Wilding
Danny M. Chang       Xavier Hinojosa        Dave Pasquale       Julie E. Willis
Sumana Chea          Michael Humphrey       Mike Peebles        Catherine Wirth
Xiao Xue Chen        Olesya Ilyenkova       Jim Pinkham         Sterling Wirth
Lei Cheng            Shahid Ivar            Amy Ray             Minguang Wu
Mary M. Chofor       Charles Neal James     Chris Ripatti       Candi Yates
Cheryl Cort          Shengyi Jiang          Bob Risler          Li Ci Yau
Roxanne K.           Roger Johnsrud         S.T. Eagle, Inc.    Halland Yearwood
Cunningham
Kevin Curtis         Simarjit Kaur          Cooper J. Scott     Haiwei Yu
Mai Tb Do            Anisha Khan            Ritza St. Simon     Xiaoping Zhu
Hank Donig           Leng Xor Khang         Kuldip Singh
Travis Downing       Eduard Khemchan        Diann Slagle
DPS, Inc.            Bounlouang Laaw        Diane B. Smith
